Order, Supreme Court, New York County, entered on December 16, 1971, denying defendants’ motion for leave to withdraw the appearance of defendant Lopez, unanimously affirmed, without costs and without disbursements. We agree with Special Term that the motion to withdraw the appearance of defendant Lopez should be denied without prejudice to the raising of the jurisdictional issue in an amended answer. We would add, however, that the parties may move after service of such amended answer for a preliminary trial of that limited issue, if so desired. Concur—Stevens, P. J., Murphy, Steuer, Eager and Capozzoli, JJ.